DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “information processing apparatus” in Claims 1 and 11, “self-propelled device” in Claims 1-3, 5, 7, 11, and 12, “presentation device” in Claims 3 and 8, “imaging device” in Claims 6 and 9, “microphone device” in Claim 9, “acquisition unit” in Claim 11, “detection unit” in Claim 11, “estimation unit” in Claim 11, and “output unit” in Claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2013/0232717 (hereafter Lee et al.).

Regarding Claim 1, Lee et al. anticipates:
1. An information processing method in an information processing apparatus (robot cleaner 10), comprising: 
obtaining first information (detection of a sound, S110) obtained by at least one of one or more sensors (sound input unit 110 having one or more microphones or image detection unit 150 having a plurality of camera sensors) installed in a space (disposed inside or outside of the body of robot cleaner 10, Paragraphs [0035] and [0041]); 
detecting the breakage of an article present in the space based on the first information (S120, using sound recognition unit 120 to recognize the breaking sound of an object such as a window, Paragraph [0034]); 
estimating a situation where the breakage of the article occurred based on the first information (S211, a direction or a position of a sound source with respect to an event sound can be easily detected, Paragraph [0035]); and 
outputting second information (S130, using message output unit 131 to output a recognized event sound, a position of a sound source, a direction of a sound source, a sound type, etc., in the form of a message) for causing a self-propelled device (robot cleaner 10) to perform a predetermine operation in the space according to the estimated situation (Once the sound recognition unit 120 recognizes an event sound, the control unit 140 detects a position or a direction of a sound source with respect to the event sound. And, the control unit 140 moves the robot cleaner to the sound source position or the sound source direction. Then, the image detection unit 150 detects image information by capturing the periphery of the corresponding sound source position. The control unit 140 may determine whether an abnormal situation has occurred or not based on the consecutively-detected image information. For instance, the control unit 140 determines the movement of an object based on(or using) the consecutively-detected image information, and determines whether housebreaking or fire has occurred, based on the determined movement. The message output unit 131 may further output an alarm message in the occurrence of an abnormal situation, Paragraph [0042]).

Regarding Claim 2, Lee et al. anticipates:
2. An information processing method according to claim 1, wherein: 
the second information (S130, using message output unit 131 to output a recognized event sound, a position of a sound source, a direction of a sound source, a sound type, etc., in the form of a message) is information for causing the self-propelled device (robot cleaner 10) to output a predetermine sound in the space according to the estimated situation (The message output unit 131 may be further provided with a speaker, etc., and may output such information after converting into an alarm sound, a voice message, etc.).  

Regarding Claim 3, Lee et al. anticipates:
3. An information processing method according to claim 1, further comprising: 
outputting third information (communication unit 160 configured to transmit, via a communication network, the message, or the image information, or both of the message and the image information) for causing a presentation device (terminal device 20 such as a smart phone, computer, etc., Paragraphs [0040] and [0044]) to present information for changing the estimated situation (The terminal device 20 may receive information from the robot cleaner, and then provide the received information to a user. The terminal device 20 may receive a control command from a user, and generate a control signal based on the control command, thereby remotely-controlling the robot cleaner, Paragraph [0039]).  

Regarding Claim 4, Lee et al. anticipates:
4. An information processing method according to claim 1, wherein: 
the self-propelled device (robot cleaner 10) is a self-propelled vacuum cleaner; and 
the second information (S130, using message output unit 131 to output a recognized event sound, a position of a sound source, a direction of a sound source, a sound type, etc., in the form of a message) is information for causing the self-propelled vacuum cleaner to clean the broken article in the space according to the estimated situation (outputs message and details such as a cleaning map and images using image detection unit 150 to user allow the user to selectively initiate a remote cleaning operation, Paragraphs [0043] and [0044]).  

Regarding Claim 8, Lee et al. anticipates:
8. An information processing method according to claim 1, further comprising: 
outputting fifth information (communication unit 160 configured to transmit, via a communication network, the message, or the image information, or both of the message and the image information) for causing a presentation device (terminal device 20 such as a smart phone, computer, etc., Paragraphs [0040] and [0044]) to present information on articles for suppressing the occurrence of the estimated situation (The terminal device 20 may receive information from the robot cleaner, and then provide the received information to a user. The terminal device 20 may receive a control command from a user, and generate a control signal based on the control command, thereby remotely-controlling the robot cleaner, Paragraph [0039]).  

Regarding Claim 9, Lee et al. anticipates:
9. An information processing method according to claim 1, wherein: 
the one or more sensors (sound input unit 110 having one or more microphones or image detection unit 150 having a plurality of camera sensors) include at least one of a microphone device and an imaging device installed in the space (disposed inside or outside of the body of robot cleaner 10, Paragraphs [0035] and [0041]): 
the first information (detection of a sound, S110) includes at least one of sound data obtained by the microphone device and image data obtained by the imaging device; and 
the situation where the breakage of the article occurred is estimated based on at least one of the sound data and the image data (S120, using sound recognition unit 120 to recognize the breaking sound of an object such as a window, Paragraph [0034]).  

Regarding Claim 10, Lee et al. anticipates:
10, An information processing method according to claim 1. wherein: 
the first information (detection of a sound, S110) is obtained at a predetermine time interval; and 
the situation where the breakage of the article occurred is estimated based on a plurality of pieces of first information obtained within a predetermine period on the basis of a point in time at which the breakage of the article occurred (The sound recognition unit 120 may include a first recognition portion 121 configured to recognize the ambient sound at intervals of first time, and recognize the event sound based on the event sound model; a second recognition portion 122 configured to recognize the ambient sound at intervals of first time, and recognize the environmental sound based on the environmental sound model; and a third recognition portion 123 configured to recognize the ambient sound at intervals of second time longer than the first time, and recognize the environmental sound based on the environmental sound model, Paragraph [0065]).  

Regarding Claim 11, Lee et al. anticipates:
11. An information processing apparatus (robot cleaner 10), comprising: 
an acquisition unit (control unit 140) for obtaining first information obtained by at least one of one or more sensors (sound input unit 110 having one or more microphones or image detection unit 150 having a plurality of camera sensors) installed in a space (disposed inside or outside of the body of robot cleaner 10, Paragraphs [0035] and [0041]); 
a detection unit (sound recognition unit 120 recognizes the breaking sound of an object such as a window, Paragraph [0034]) for detecting the breakage of an article present in the space based on the first information; 
an estimation unit (image detection unit 150) for estimating a situation (through capturing images) where the breakage of the article occurred based on the first information; and 
an output unit (message output unit 131 to output a recognized event sound, a position of a sound source, a direction of a sound source, a sound type, etc., in the form of a message) for outputting second information for causing a self-propelled device (robot cleaner 10) to perform a predetermine operation in the space according to the estimated situation (Once the sound recognition unit 120 recognizes an event sound, the control unit 140 detects a position or a direction of a sound source with respect to the event sound. And, the control unit 140 moves the robot cleaner to the sound source position or the sound source direction. Then, the image detection unit 150 detects image information by capturing the periphery of the corresponding sound source position. The control unit 140 may determine whether an abnormal situation has occurred or not based on the consecutively-detected image information. For instance, the control unit 140 determines the movement of an object based on(or using) the consecutively-detected image information, and determines whether housebreaking or fire has occurred, based on the determined movement. The message output unit 131 may further output an alarm message in the occurrence of an abnormal situation, Paragraph [0042]).  

Regarding Claim 12, Lee et al. anticipates:
12. A non-transitory computer-readable recording medium (storage unit 170 – includes hard disk, diskette drive and magnetic tape, Paragraph [0063]) storing an information processing program causing a computer (control unit 140) to: 
obtain first information (detection of a sound, S110) obtained by at least one of one or more sensors (sound input unit 110 having one or more microphones or image detection unit 150 having a plurality of camera sensors) installed in a space (disposed inside or outside of the body of robot cleaner 10, Paragraphs [0035] and [0041]); 
detect the breakage of an article present in the space based on the first information (S120, using sound recognition unit 120 to recognize the breaking sound of an object such as a window, Paragraph [0034]); 
estimate a situation where the breakage of the article occurred based on the first information (S211, a direction or a position of a sound source with respect to an event sound can be easily detected, Paragraph [0035]); and 
output second information (S130, using message output unit 131 to output a recognized event sound, a position of a sound source, a direction of a sound source, a sound type, etc., in the form of a message) for causing a self-propelled device (robot cleaner 10) to perform a predetermine operation in the space according to the estimated situation (Once the sound recognition unit 120 recognizes an event sound, the control unit 140 detects a position or a direction of a sound source with respect to the event sound. And, the control unit 140 moves the robot cleaner to the sound source position or the sound source direction. Then, the image detection unit 150 detects image information by capturing the periphery of the corresponding sound source position. The control unit 140 may determine whether an abnormal situation has occurred or not based on the consecutively-detected image information. For instance, the control unit 140 determines the movement of an object based on(or using) the consecutively-detected image information, and determines whether housebreaking or fire has occurred, based on the determined movement. The message output unit 131 may further output an alarm message in the occurrence of an abnormal situation, Paragraph [0042]).  

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. US2005/0096790 (hereafter Tamura et al.).

Regarding Claim 1, Tamura et al. anticipates:
1. An information processing method in an information processing apparatus (robot apparatus 1), comprising: 
obtaining first information (using mic 15, monitors and records sound, Paragraph [0083]) obtained by at least one of one or more sensors installed in a space (inside body of robot apparatus 1, Figure 2); 
detecting the breakage of an article present in the space based on the first information (sound of breakage of glass, Paragraph [0083]); 
estimating a situation (records images and detects abnormality, Paragraphs [0084] and [0085]) where the breakage of the article occurred based on the first information; and 
outputting second information (informs the user of the occurrence of abnormality, Paragraph [0085]) for causing a self-propelled device to perform a predetermine operation in the space according to the estimated situation (The system controller 111 controls the operation of the robot apparatus 1 so that the robot apparatus 1 may execute a monitoring process while patrolling the inside of the house (step S11). In this patrol-monitoring process, the robot apparatus 1 autonomously moves within the house according to map information in the order from point P1 to point P6 and checks whether abnormality occurs at the respective check points. For example, if the robot apparatus 1 detects at a certain check point the occurrence of abnormality such as leak of gas, production of heat, production of smoke, or opening of a window, the system controller 111 records video images and sound at the check point and executes an alarm process for sending a message indicative of the occurrence of abnormality to the user's mobile phone via the wireless communication unit 22 (step S13). In step S13, the system controller 111, for example, creates an e-mail including a message indicative of the occurrence of abnormality and sends the e-mail to the user's mobile phone or a security company, Paragraph [0096]).

Regarding Claim 5, Tamura et al. anticipates:
5. An information processing method according to claim 1, wherein: 
the estimated situation is a situation where a suspicious person has intruded into the space (entrance of a suspicious person, Paragraph [0083]); and 
the second information (records images and detects abnormality, Paragraphs [0084] and [0085]) is information for causing the self-propelled device to perform an operation of disturbing the suspicious person in the space (detects occurrence of abnormality such as entrance of a suspicious person, it executes an on-site action such as production of a warning (words), production of an alarm (alarm sound, large sound), or emission of flash light (threatening, imaging), Paragraph [0071]).  

Regarding Claim 6, Tamura et al. anticipates:
6. An information processing method according to claim 5, further comprising: 
obtaining image data obtained by capturing an image of the suspicious person from an imaging device arranged in the space (If sound (e.g. sound of opening/closing of a door, sound of opening/closing of a window) is detected, the system controller 111 executes a process for approaching the robot body 11 to the vicinity of the location where such sound is produced (step S15). Then, in order to check whether entrance of a suspicious person occurs or not, the system controller 111 executes an authentication process for identifying the person that is imaged by the camera 14 (step S16). The system controller 111 executes the above-mentioned face authentication process, thereby determining whether the person imaged by the camera 14 is the user (family member) or a person other than the family members (step S17), Paragraphs [0097] and [0098]); and 
transmitting the obtained image data and notification information for notifying the presence of the suspicious person (If the person imaged by the camera 14 is the user, the system controller 111 determines that the user comes home, and switches the operation mode of the robot apparatus 1 from the "not-at-home mode" to the "time-of-homecoming mode" (step S18). On the other hand, if the person imaged by the camera 14 is not the user and is some other person, the system controller 111 records the face image of the person imaged by the camera 14 and executes the alarm process (step S19). In step S19, the system controller 111 produces threat sound and sends an e-mail to the mobile phone of the user who is out, or to a security company, Paragraph [0098]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US2005/0096790 (hereafter Tamura et al.) in view of design choice.

Regarding Claim 7, Tamura et al. teaches:
7. An information processing method according to claim 5, further comprising: 
outputting fourth information for requesting a repair of the self-propelled device if broken article information representing the breakage of the self-propelled device is obtained (see discussion below).

Tamura et al. discloses a robot apparatus with an information processing method according to claim 5.  Tamura et al. discloses sensors to detect and record abnormalities in its operating environment and convey the information to the user. Tamura et al. does not specifically disclose outputting information for requesting a repair of the robot apparatus if it identifies a breakage of the device.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the method of information processing to include self-diagnostics of the sensors or driving mechanism and use the existing communication tools to convey the detected issue to the user with the motivation to provide early indication of a problem that would require the user to perform a service operation before the device is able to autonomously perform its intended function. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of autonomous devices with sound detection.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723